Case 1:16-cr-00488-LAK Document 252 Filed 04/09/21 Page 1 of 1




                                                        .BJMFECZ'JSTU$MBTTNBJM
                                                        UP,FWJO4UFSMJOH 3FH
                                                        /P '$*3BZ
                                                        #SPPL 'FEFSBM
                                                        $PSSFDUJPOBM*OTUJUVUJPO
                                                        10#PY 3BZ#SPPL 
                                                        /:
                                                        ".
